DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/26/2021 has been entered.
Response to Amendment
The amendments filed on 10/26/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments and arguments.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1, line 5, it appears the limitation of “deposed” should be “disposed” or language similar.
Appropriate correction is required.
Claim 3 is also objected to since the claims depend on claim 1
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “the side” in line 5, lacks antecedent basis. Examiner suggest changing “the side” to “a side” or language similar in line 5.
	Claim 3 is also rejected since the claim depends on claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hashigami (US Pub No. 2013/0255747) in view of Harada (US Pub No. 2017/0170342) are the closest prior art.
Hashigami et al. teaches a solar cell [Fig. 3] comprising a metal electrode [305, Fig. 3, 0020] an antireflection film [303, Fig. 3, 0020, 0030], and a semiconductor substrate [301, Fig. 3, 0020], wherein a plurality of portions in which the antireflection film is absent is defined along a first direction and a second direction perpendicular to the first direction in a plan view of the antireflection film [Fig. 7], and  a mean area the antireflection film beneath the electrode of about 0 to 80 percent overlapping the claimed an mean area percentage of the portion where the antireflection film is absent is 10% or more and 80% or less relative to the area of the bottom of the metal electrode [Fig. 5 and Fig. 7, 0043-0047],
Harada et al. teaches a silicon substrate with a surface roughness where when the surface roughness Ra is reduced, the open circuit voltage is improved [0125] and improving power generation [0138]. The roughness is in the range of about 0.2 to 0.8 nm [Fig. 8, 0042].
	Modified Hashigami et al. teaches all the structural limitations of claims 1 and 3 but does not disclose the limitations of “wherein the semiconductor substrate has a pyramidal texture on the side of 
These references, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the semiconductor substrate has a pyramidal texture on the side of the light-receiving surface of the semiconductor substrate and the pyramidal texture is destroyed at the portion where the antireflection film is absent” in conjunction with the remaining limitations of claim 1.
Therefore; claims 1 and 3 are allowed once claim objections and rejections under 35 USC 112 are overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726